DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 07 July 2022, is acknowledged.  Claims 1-26, 29, 34, 36-47 and 55 have been cancelled.  Claims 27, 31, 49, and 52 have been amended.  No claims have been added.  Claims 27, 28, 30-33, 35, and 48-54 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement filed 07 July 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.  



Withdrawn Objections/Rejections
Applicant’s amendment has obviated the previous rejection of claims 31 and 55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

Applicant’s arguments in conjunction with the Bergamaschi 2014 reference cited in the IDS filed 07 July 2022 is convincing with respect to the term “het IL-15”.  The rejection of claim 48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is also withdrawn.

Applicant’s amendment has obviated the previous rejection of claims 27-32, 48, 50, 52, 53, and 55 under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by WO2014186469 to Cooper et al. (of record)






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27, 30-32, 35, and 50-54 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by US20130071414 to Dotti et al. (“Dotti”; IDS).
The teachings of Dotti set forth in the previous office action are incorporated here in full.
Claim Amendments
The 07 July 2022 claim amendments canceled claims 29 and 55.  Claim 27 was amended to include the recitation “wherein the population of immune effector cells is expanded for a period of 5 days or less.”  Claim 31 was amended to address an issue under 35 U.S.C. 112(b) by deleting “similar to”.  Claim 49 was amended to revise “less than 3 days” to “3 days or less”.  Claim 52 was amended to change the time period in the concluding “wherein” clause from “less than 8 days” to “5 days or less” and to also recite in the “wherein” clause that the cells are “expanded” rather than “cultured”.
Applicant’s Arguments
Applicant argues in the Remarks that independent claims 27 and 52 now recite that the population of immune effector cells is “expanded for 5 days or less” and that Dotti does not teach this claim limitation. 
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  The amended claim language was added as part of a new “wherein” clause in claim 27 and to a preexisting “wherein” clause in claim 52.  The recitation of time period during which the population is expanded (or cultured) in a wherein clause does not provide a positive limitation on the method that distinguishes it from the reference’s teachings.  The wherein clause is not a method step and does not require that the population of immune effector cells be recovered from the culture and used in any particular way.  
Because the amended language does not require an active method step, it is maintained that Dotti’s teachings that the CAR-T cells are assayed for IL-15 production at the 24, 48, and 72 hour time points still meets the amended claim language.  
The rejection is therefore maintained as applied to the amended claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 28, 30-33, 35, and 48-54 are rejected under 35 U.S.C. 103 as being unpatentable over US20130071414 to Dotti et al. (“Dotti”; IDS) and/or WO2014186469 to Cooper et al. (“Cooper;” of record) in view of Kohn et al.,  Mol. Therapy 2011; 19:432-38 (“Kohn;” IDS) and Powell et al., J. Immunother. 2005; 28(4):403-11 (“Powell;” IDS).
The teachings of Dotti and/or Cooper in view of Kohn and Powell set forth in the previous rejection are incorporated here in full.  

Claim Amendments
The 07 July 2022 claim amendments have been set forth above.
Applicant’s Arguments
Applicant argues in the Remarks that independent claims 27 and 52 now recite that the population of immune effector cells is “expanded for 5 days or less” and that none of Dotti, Cooper, Kohn, or Powell teach this claim limitation.  Applicant further argues that Kohn does not provide any specific teachings regarding the benefit of shorter culture times and that Powell’s teachings are limited to large-scale depletion of CD25+ regulatory T cells from leukapheresis samples.  It is Applicant’s position that it is only the Specification’s disclosure that shows the beneficial effect of shorter culture on enhancing various aspects of the T cell products. 
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  As noted above, the amended claim language does not recite a positive process step.  Accordingly, while the data in the Specification are acknowledged, it is still not commensurate in scope with the claims because it is directed to effects of the T cell products that include at least in part activities following in vivo administration of the cell populations.  But the methods do not require isolation of the T cell products from the culture, and certainly do not require administration of the T cell products to a patient.  Additionally, the amendments to the claims do not obviate the rejection of record because it is respectfully maintained that the number of days the cells are expanded in culture was a variable that Kohn taught affected the functional capacity of the immune effector CAR-T cells.  Kohn further taught that it should be optimized by testing shorter expansion times to favor cells with enhanced proliferative ability and potency.  The time for culture expansion was therefore a recognized results effective variable.  Additionally, both the criteria of doublings upon antigen stimulation (i.e., in vivo expansion) and higher inflammatory cytokine production are measures of cell potency that the ordinary artisan would have been motivated to optimize by adjusting culture times to provide more potent cells.  
In view of the combined teachings of the references, in particular the art-recognized reasons as articulated by Kohn to remove T-regulatory cells by selective depletion of CD25+ cells and to reduce the time the cells are expanded to optimize recovery of highly proliferating cells, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to optimize the selection, activation, and culture conditions used by either Dotti or Cooper.  For these reasons, it is maintained that the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  
Applicant’s arguments regarding unexpected results provided in the specification are again acknowledged.  However, none of the instant claims are commensurate in scope with the evidence provided.





Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 27, 28, 30-33, 35, and 48-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 and 26-28 of U.S. Patent No. 10,273,300 (of record) in view of WO2014186469 to Cooper et al. (“Cooper;” of record).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the patented claims are directed to more specific versions of the same methods as claimed.  In particular, patented claims 12 and 18 each recite methods that encompass the instantly recited, more general methods and each include the option of culturing with IL-15 alone for a period of between 3 and 9 days, a range which overlaps with the range recited in the amended claims.  Because a species anticipates the genus, claims 27, 30-33, 35, and 49-54 are not patentably distinct.  
And while the patented claims do not recite culture with IL-15 and IL-15Ra, in view of the teachings of Cooper, claims 28 and 48 would have also been obvious alternate embodiments to the patented claims.  
Applicant’s request to hold the rejection in abeyance is acknowledged.


Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643